UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                          §
                                                  §
versus                                            §   CASE NO. 1:12-CR-16
                                                  §
ROBERT LANE KIRKLAND                              §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of his supervised release and waived his right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

          The Court ORDERS that the findings of fact and recommendation on plea of true (#45) are

ADOPTED. The Court finds that the defendant, Robert Lane Kirkland, violated conditions of

supervised release and ORDERS that his supervision is REVOKED. Pursuant to Judge Giblin’s

recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

twenty-four (24) months imprisonment, with no further supervision, as recommended by Judge

Giblin.


             SIGNED at Beaumont, Texas, this 9th day of March, 2020.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
